Citation Nr: 0948967	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-20 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran apparently had periods of active service from 
January 1986 to September 1988 and from May 2003 to August 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee, which denied the above claim.

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran has asserted that ulcerative colitis had its 
onset during his period of active service.  Subsequent to the 
Statement of the Case issued in May 2008, the Board received 
additional medical evidence.  This evidence pertains to the 
issue on appeal.  The RO reviewed this evidence but did not 
issue a Supplemental Statement of the Case.  See 38 C.F.R. 
§ 20.1304(c).

The Veteran also submitted a statement dated in February 2008 
from a private physician who, in essence, hypothesized that 
the Veteran had a tendency for inflammatory bowel disease, 
and his exposure to foreign agents overseas during service 
may have produced clinical symptoms of his currently 
diagnosed gastrointestinal disorder.  VA examination and 
opinion is necessary for the adjudication of this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall request that the Veteran 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided treatment for his ulcerative 
colitis.  When the requested information 
and any necessary authorizations have been 
received, the RO shall endeavor to 
associate the indicated records with the 
Veteran's claims file.  All efforts to 
obtain such records should be identified 
in the claims file, and any negative 
responses should be noted.

2.  The RO shall schedule the Veteran for 
an appropriate VA examination to determine 
the nature and etiology of his asserted 
ulcerative colitis.  The entire claims 
file and a copy of this Remand must be 
reviewed by the examiner in conjunction 
with conducting the examination.  All 
necessary tests and studies should be 
performed, and all findings must be 
reported in detail.

The examiner should render an opinion as 
to whether it is at least as likely as not 
that any ulcerative colitis found on 
examination had its onset during the 
Veteran's period of active service, to 
include exposure to foreign agents.  In 
doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed 
must be accompanied by a complete 
rationale and must reconcile any 
conflicting opinions that may be of 
record.

3.  The RO will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, 
it should be undertaken prior to further 
claim adjudication.

4.  The RO will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


